



COURT OF APPEAL FOR ONTARIO

CITATION: Abou-Mansour v. Abou-Mansour, 2017
    ONCA 572

DATE: 20170704

DOCKET: C63196

Sharpe, Lauwers and Miller JJ.A.

BETWEEN

Rima Abou-Mansour

Appellant/Respondent

and

Samer Abou-Mansour

Respodent/Applicant

Natalia Denchik, for
    the appellant

Jeffrey I.
    Rechtshaffen, for the respondent

Heard and released orally: June 29, 2017

On appeal from the order of Justice Patrick Moore of the Superior
    Court of Justice, dated December 14, 2016.

REASONS FOR DECISION

[1]

Based upon medical evidence, the trial judge
    found that the respondent was unemployed and effectively unemployable and therefore
    refused to impute income.

[2]

The appellant complains that the trial judge
    erred by curtailing her cross-examination of the respondent on his medical
    condition. We reject that submission.

[3]

The trial judge enforced the time limits set out
    in the trial scheduling form and the appellant did not ask for more time to
    continue her cross-examination.

[4]

The appellant alleges or argues that the trial
    judge erred in failing to grant her an adjournment to summons additional
    witnesses. We are not persuaded that the appellant provided the trial judge
    with a reasonable explanation to explain why the witnesses had not be summoned
    in a timely manner prior to the trial. The trial judge did not error in
    refusing an adjournment.

[5]

The family assets were divided equally following
    separation, and it was open to the trial judge on the evidence to find that the
    appellant had purchased the Syrian properties from the proceeds of the
    equalization and to make no further order.

[6]

For these reasons the appeal is dismissed.

[7]

Costs to the respondent fixed at $3,500 inclusive
    of disbursements and taxes.

Robert J. Sharpe
    J.A.

P. Lauwers J.A.

B.W. Miller J.A.


